Financial Statements UBS Life Insurance Company USA Separate Account Year Ended December 31, 2010 With Report of Independent Registered Public Accounting Firm [Ernst & Young LLP] UBS Life Insurance Company USA Separate Account Financial Statements Year Ended December 31, 2010 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Assets and Liabilities 2 Statements of Operations 3 Statements of Changes in Net Assets 4 Notes to Financial Statements 6 [Ernst & Young LLP] Report of Independent Registered Public Accounting Firm The Board of Directors UBS Life Insurance Company USA Separate Account We have audited the accompanying statement of assets and liabilities of each of the divisions of UBS Life Insurance Company USA Separate Account (the Account), comprising the Growth and Income, Growth, International Growth, Money Market, Balanced Wealth Strategy, and Intermediate Bond Divisions, as of December 31, 2010, and the related statement of operations for the year then ended and the statements of changes in net assets for each of the two years in the period ended December31, 2010. These financial statements are the responsibility of the Account’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Account’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Account’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010, by correspondence with the fund companies, or their transfer agents. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the divisions constituting UBS Life Insurance Company USA Separate Account at December 31, 2010, the results of their operations for the year then ended, and the changes in their net assets for each of the two years in the period ended December31, 2010, in conformity with U.S. generally accepted accounting principles. /s/Ernst & Young LLP April 25, 2011 UBS Life Insurance Company USA Separate Account Statement of Assets and Liabilities December 31 ,2010 Balanced Wealth Strategy Division Growth and Income Division International Growth Division Intermediate Bond Division Growth Division Money Market Division Assets Investment in shares of mutual funds, at market $ Liabilities – Net assets $ Net assets: Accumulation units with early withdrawal charges $ Accumulation units without early withdrawal charges – – Contracts in the annuitization period with early withdrawal charges – – – Contracts in the annuitization period without early withdrawal charges – – Total net assets $ Investments in shares of mutual funds, at cost $ Shares of mutual funds owned Accumulation units with early withdrawal charges: Units outstanding Unit value $ Accumulation units without early withdrawal charges: Units outstanding – – Unit value $ Contracts in the annuitization period with early withdrawal charges: Units outstanding – – – Unit value $ Contracts in the annuitization period without early withdrawal charges: Units outstanding – – Unit value $ See accompanying notes. UBS Life Insurance Company USA Separate Account Statement of Operations Year Ended December 31, 2010 Growth and Income Division Growth Division International Growth Division Money Market Division Balanced Weath Strategy Division Intermediate Bond Division Income Dividends $
